Citation Nr: 1759052	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-30 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to September 1968, including service in the Republic of Vietnam.  His service medals and decorations include the Vietnam Commendation Medal with Combat "V" device.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran perfected a timely substantive appeal and the RO certified the matter to the Board in January 2015.
 
The Veteran, in his October 2012 appeal to the Board, requested a video-conference hearing, which was scheduled to be held at the RO in March 2016.  However, the Veteran did not appear for the hearing and the Board has not received a request to postpone or reschedule the hearing.  Therefore, this appeal will proceed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) (2017).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his combat service.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1154(b), 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Generally, the degree of probative value which may be attributed to a medical opinion of record takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examiner had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to Service Connection for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The results of the Veteran's December 2009 VA audiological examination reflect right ear puretone thresholds of 40 decibels or greater at 500, 3000, and 4000 hertz, and left ear puretone thresholds of 30 decibels at 500 and 1000 hertz, and 60 decibels at 4000 hertz.  Accordingly, the Board finds that the Veteran has a current bilateral hearing disability for VA purposes.

The Veteran contends that exposure to loud noise from guns and explosions during service caused his current bilateral hearing loss disability.  The Veteran's contention that he was exposed to in-service acoustic trauma in Vietnam is strongly supported by military personnel records.  The Veteran's DD Form 214 reflects that he served in the United States Navy, with a military occupational specialty of Boatswain's Mate, including 16 months foreign or sea service.  An April 1968 Navy commendation recognized the Veteran's participation in over 30 combat assault missions in 1967 as part of the Mekong Delta Mobile Riverine Force, and for bravery under fire.  Furthermore, the Veteran has consistently related his exposure to gunfire and artillery noise in Vietnam, as reflected in a VA audiological examination report dated December 2009, the Notice of Disagreement dated June 2010, and VA medical treatment record dated October 2010.

Considering the nature of the Veteran's military service, the Veteran's accounts of his duties in service and exposure to acoustic trauma are consistent with the circumstances, conditions, and hardships of his service and are, therefore, competent and credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the acoustic trauma reported by the Veteran is consistent with the circumstances of his combat service.  38 U.S.C.A. § 1154 (b).   Not unmindful that VA, in an October 2012 rating decision, granted service connection for tinnitus on the basis of the Veteran's in-service exposure to "explosions and weapons noise," see Rating Decision dated October 1, 2012 at page 2, the Board finds that the Veteran was exposed to acoustic trauma during combat service.

With respect to the Veteran's in-service noise exposure, in Reeves v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) found that the combat presumption contained within 38 U.S.C.A. §  1154 (b) not only applied to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, the Board must determine whether 38 U.S.C.A. § 1154 (b) establishes the onset of chronic hearing loss during service. See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  

Turning to the Veteran's service treatment records (STRs), the results of the Veteran's September 1965 enlistment audiological examination indicate that the Veteran's hearing was normal at that time.  See Hensley, 5 Vet. App. at 157.  STRs dated September 1965 to August 1968 are silent for complaints of ear problems or indications of hearing loss, and the Veteran's August 1968 discharge examination report includes a notation that the Veteran's ears were normal, and spoken voice and whispered voice tests were noted as 15 out of 15 bilaterally, which was considered normal.  No audiometric readings were noted in the discharge report.  
Although the whispered voice and spoken voice tests are alternative means of testing hearing, the Board does not consider the findings of voice testing to be probative in this case because the tests have been recognized by VA as unreliable in determining that hearing loss did not occur.  As such, the Board observes that the Veteran's hearing acuity at separation from service is unknown.

A VA examiner's December 2009 medical opinion acknowledged that the Veteran may have been exposed to high noise levels during military service, but concluded that the Veteran's hearing loss was more likely due to a "40 year history of post military noise exposure" and age related hearing deterioration.  

To the contrary, a February 2010 medical opinion penned by the Veteran's treating physician, Doctor B., acknowledged the Veteran's exposure to high noise levels during military service, post-service industrial noise, and noise from riding a motorcycle, and noted that the Veteran's hearing loss dates back to his military service when he was exposed to combat gunfire in Vietnam.  Doctor B. opined that the Veteran's hearing loss is related, in part, to acoustic trauma during military service.

In a January 2010 rating decision, the RO denied service connection, in part, on the basis of the December 2009 VA medical opinion.  In its September 2012 Statement of the Case, the RO assigned more probative weight to the VA opinion than Doctor B.'s opinion, asserting that Doctor B. offered no rationale for his medical opinion, and that he based his opinion entirely on the Veteran's subjective history rather than also considering the Veteran's STRs, VA treatment records, and work-place audiogram results that are included in the Veteran's VA claims file, which Doctor B. does not appear to have had access to.

The absence of review of the claims file does not categorically exclude the possibility that a physician is informed of relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the Board discussed above, the Veteran's STRs reflect no hearing loss or complaints of hearing loss during service, and audiometric data was not provided at separation.  Further, all references to the Veteran's hearing loss during service in any of the available post-service medical records, including the December 2009 VA opinion and Doctor B.'s February 2010 opinion, are based entirely on the Veteran's subjective history of in-service acoustic trauma.  Indeed, both the VA examiner and Doctor B. each relied on the same subjective history of in-service and post-service noise exposure and hearing loss provided by the Veteran, as well as their respective objective audiometric findings, which are practically identical, providing essentially the same factual basis for both opinions.  Finally, the Board observes that Doctor B.'s well-reasoned medical opinion is reflected collectively in the Symptoms ("S") and Assessment ("A") paragraphs set forth in his February 2010 treatment record, not just the single sentence Assessment paragraph that the RO appears to have solely focused on.  See Doctor B.'s opinion dated February 10, 2010 (Received by RO March 26, 2010).
In this instance, the Board finds both competent and credible the Veteran's contention regarding the onset of his hearing loss during combat service, and the record does not contain any clear and convincing evidence to the contrary.  While the VA examiner appears to have attributed the Veteran's hearing loss only to post-service noise exposure and the normal aging process, she did not adequately explain why the Veteran's hearing loss is related to noise exposure after service, but not during service.  Doctor B however opined that the Veteran's hearing loss is, at least in part, related to the acoustic trauma during combat service.  The Board finds that collectively, the medical opinion provided by Doctor B and the probative lay reports provided by the Veteran, outweigh the VA opinion provided by the December 2009 examiner.  For these reasons, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 1154(b). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


